Citation Nr: 1716799	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for gastroesophageal acid/reflux disorder (GERD), rated 10 percent disabling.

2.  Entitlement to a staged initial increased rating, rated 50 percent disabling from July 13, 2009.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities prior to July 13, 2009.

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits with an effective date prior to July 13, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A March 2007 rating decision that granted entitlement to service connection for PTSD at 30 percent, effective May 6, 2005.  The RO raised the disability rating to 50 percent effective July 13, 2009, in an October 2009 rating decision.  A December 2010 rating decision granted service connection for GERD at 10 percent effective May 6, 2005.  A September 2012 rating decision granted entitlement to a TDIU and DEA benefits effective July 13, 2009.

An August 2013 Board decision denied entitlement to a rating in excess of 10 percent for GERD, and denied entitlement to a rating in excess of 30 percent for PTSD prior to July 13, 2009.  The Board decision remanded entitlement to an initial rating for PTSD in excess of 50 percent from July 13, 2009, and entitlement to a TDIU.  The Veteran appealed the denial portions of the August 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court affirmed the denial of a rating in excess of 30 percent for PTSD prior to July 13, 2009, but vacated and remanded the denial of an initial increased rating for GERD.  In June 2015, the Board remanded entitlement to an initial increased rating for GERD, entitlement to an increased rating for PTSD for the period from July 13, 2009, entitlement to a TDIU prior to July 13, 2009, and entitlement to DEA benefits prior to July 13, 2009.  

Although the Veteran's representative filed a privacy act request that is as yet officially unfulfilled, asking for the decision in response to the Board's June 2015 remand, the Board finds no prejudice.  Rather, the Veteran's representative was cc:d on the supplemental statement of the case issued on November 16, 2016.  There is no indication in the file that copies were undeliverable to either the Veteran or his representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Without taking into consideration relief provided by medication, throughout the period on appeal, the Veteran's GERD was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.

2.  From July 13, 2009, the Veteran's PTSD has been manifested by symptoms productive of functional impairment equivalent to occupational and social impairment with reduced reliability and productivity.

3.  The most probative evidence of record does not establish that it is at least as likely as not the Veteran's service-connected disabilities alone preclude him from maintaining substantially gainful employment consistent with his education and occupational background prior to July 13, 2009.

4.  Entitlement to DEA benefits did not arise prior to July 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent and no higher for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7346 (2016).

2.  The criteria for assignment of a rating in excess of 50 percent for PTSD from July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).
 

3.  The criteria for assignment of a TDIU prior to July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).

4.  The criteria for assignment of DEA benefits with an effective date prior to July 13, 2009 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the increased rating claims, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

As to the TDIU claim, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A January 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006).  Additionally, while the letter mistakenly uses the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), the communications from the Veteran's representative demonstrates actual knowledge of the relevant criteria.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the duty to notify is satisfied.   

The Veteran's service treatment records, some private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An August 2015 letter requested that the Veteran return a signed authorization form to allow VA to request treatment records from Dr. A., in compliance with the June 2015 remand instructions.  Unfortunately, the Veteran did provide the requested authorization form, preventing VA from attempting to obtain the identified medical records.  Therefore, VA has met the duty to assist with regards to private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A January 2010 response from the Social Security Administration (SSA) indicates that the Veteran did not file for SSA disability benefits.  38 C.F.R. § 3.159(c)(2).  

VA examinations as to GERD were conducted in December 2006, May 2010, June 2012, and November 2015.  Relevant VA examinations as to PTSD were conducted in July 2009, June 2012, and November 2015.  The record does not reflect that the examinations were inadequate for purposes rating the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  Although the November 2015 PTSD examination did not include a Global Assessment of Functioning (GAF) score, as instructed by the June 2015 remand, the examiner explained that the GAF score was not included because it is not required by the DSM-V.  Because the examiner has explained that a GAF score is outdated and unnecessary to describe the current severity of the Veteran's PTSD, and another remand to attempt to obtain a GAF score would not have the reasonable likelihood of substantiating the claim, the Board finds that there has been substantial compliance with the June 2015 remand, and the examination is adequate.  Stegall v. West, 11 Vet. App. 268 (1998).  

Retrospective medical opinions concerning TDIU were obtained in August and September 2014.  The record does not reflect that these opinions were inadequate for the purposes of determining entitlement to a TDIU.  Although the Veteran's representative challenges the adequacy of the opinions because they did not discuss all of the Veteran's disabilities in combination, a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

GERD

The Veteran's GERD has been assigned a 10 percent rating.  The GERD is rated by analogy to hiatal hernia, under Diagnostic Code (DC) 7399-7346.  When an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that DC 7346 best approximates the anatomical localization and symptomatology of the Veteran's GERD and that there are no other potential diagnostic codes under which to accurately rate his disability.  Therefore, the Veteran's GERD is best evaluated under this diagnostic code.  

Under DC 7346, 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.  

An August 2004 private treatment note stated that the Veteran's reflux esophagitis does not give him any trouble when he is on his medications, but that his symptoms return when he is off his medication.  

A VA examination was conducted in December 2006.  The examiner noted that there is no history of nausea or vomiting associated with esophageal disease, or a history of dysphagia.  The Veteran reported esophageal distress less than weekly, accompanied by pain, as well as a less than weekly history of heartburn or pyrosis and less than weekly regurgitation of partially digested food.  There was no history of hematemesis or melena.  The Veteran's GERD was described as currently stable, and there were no significant occupational effects or effects on the Veteran's usual daily activities.  

An August 2007 private treatment note discussed one incident of melena during a trip.  The Veteran denied nausea, vomiting, diarrhea, constipation, or other abnormality.  In November 2008, the Veteran had no dysphagia, regurgitation, nausea, vomiting, abdominal pain, bowel irregularities, or blood in the stool.  A December 2010 note referenced resolved diverticular bleeding.

A June 2012 VA examination noted signs and symptoms of infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance once per year, and anemia.  The Veteran stated that he was retired, but when he was working as a truck driver, he experienced a lot of discomfort and had to stop several times per day to get milk and other items.

Another VA examination was conducted in November 2015.  The Veteran discussed his symptoms without medication by stating that he experiences extreme heartburn and reflux associated with chest pain if he misses his medication for even one day.  He also reported increased difficulty swallowing solid foods, and a need to eat soft foods and chew assiduously.  The symptoms noted in the examination report were persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and substernal pain, as well as sleep disturbance 4 or more times per year, and nausea 4 or more times per year.  The examiner stated that the Veteran's GERD impacted his ability to work in that bending caused reflux to increase, as did Valsalva maneuvers.  

As noted in the September 2014 Memorandum Decision, it is inappropriate to deny a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, the effects of medication are not specifically contemplated by the rating schedule.  Therefore, although several treatment notes and examinations indicate that the Veteran's GERD is well-controlled and indicate that the Veteran denied many of the relevant symptoms at various points in the record, the Board will allow the Veteran the benefit of the doubt in determining that, as indicated by his reports in the record, these symptoms return and become more frequent when he misses medication doses.  Therefore, the Board will consider all of the symptoms discussed by the Veteran throughout the period on appeal.  

The record as a whole thus supports a finding that the Veteran suffers from persistently recurrent epigastric distress with dysphagia and pyrosis, accompanied by substernal pain.  Regurgitation was reported in the December 2006 and June 2012 examinations.  The record thus reflects the presence of all the symptoms that mark a 30 percent rating under the rating schedule.  In light of the presence of these symptoms, and the assertion that they are more frequent when the Veteran misses even a single medication dose, the Board finds that, resolving all reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's GERD is productive of considerable impairment of health, meaning that a 30 percent rating is warranted.

The record does not warrant a rating of 60 percent.  Although there are two references to melena, and the June 2012 examination listed anemia among the Veteran's symptoms, a rating of 60 percent also requires symptoms of pain, vomiting, and material weight loss, or other symptoms productive of severe impairment of health.  The Veteran has consistently denied vomiting.  There is no indication of material weight loss due to the GERD.  There is no indication in the medical record that the Veteran's GERD symptoms are similar in severity to vomiting and material weight loss.  Therefore, it is not appropriate to find that the Veteran's GERD symptoms are productive of severe impairment of health.  The Veteran's description of his symptoms if he misses a medication does do not reach the level of more than the considerable impairment already represented by the 30 rating assigned.  Even the more severe November 2015 examination discussed the functional impact of the GERD as limited to increased reflux when bending.  Therefore, the preponderance of evidence is against a rating of 60 percent.

PTSD

The Veteran has been assigned a 50 percent rating for PTSD from July 13, 2009.  When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board also notes that VA issued a rule that updated 38 C.F.R. § 4.125 to use the DSM-V.  However, this rule was not to apply to claims pending before the Board on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 79 Fed. Reg. 45,094 (August 4, 2014).  Because this case was certified to the Board in May 2013, it is considered to have been "pending before the Board" from the date of initial certification forward, regardless of the subsequent remand to the agency of original jurisdiction.  Therefore, the DSM-IV is for consideration and all the evidence of record, to include the older examinations with GAF scores, are considered by the Board in the decision below.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

A July 2009 VA examination noted that the Veteran reported being married to his present wife for 23 years, and described their relationship as improved.  He had a history of two other marriages that ended in divorce, and described having a good relationship with his adult children.  The Veteran stated that he had a very limited social support network, stating that he prefers to withdraw from social opportunities, particularly those that require exposure to large crowds.  The examiner noted social estrangement and low motivation to engage in social activities and leisure interests.  The Veteran's thought process and content were unremarkable, and his judgment was such that he understood the outcome of his behavior.  The Veteran reported panic attacks, but denied suicidal thoughts.  He had fair impulse control, and no episodes of violence, although he did report initiating verbal abuse when upset.  He was able to maintain minimum personal hygiene.  His memory was mildly impaired, and he had trouble concentrating.  He also reported that he does not drive for fear of having a flashback, and limits trips to shopping venues for fear of an anxiety attack, and avoids people when possible.  The examiner assigned the Veteran a GAF score of 45, which the examiner explained reflected a combination of the Veteran's social isolation, anxiety, recurrent panic attacks, recurrent flashbacks, disrupted sleep, and alcohol use.  The examiner described the Veteran's PTSD symptoms as productive of reduced reliability and productivity, and stated that it appears likely that the Veteran's cognitive deficits, emotional reactions, social isolation, and medical problems would interfere with his ability to function in a typical occupational setting.

An August 2009 private treatment record indicated that the Veteran had experienced increasing bouts of depression in the last 7-8 months.  He stated that he was sleeping okay, but described anhedonia.  He denied suicidal ideation.  

Another VA examination was conducted in June 2012.  The Veteran was assigned an improved GAF score of 57.  The severity of the Veteran's PTSD symptoms was described as generally moderate intensity.  The Veteran did not describe any significant past pattern of occupational impairment readily attributable to PTSD symptoms, and the examiner concluded that the Veteran's PTSD would exert mild to moderate symptom pressure on occupational functioning.  The examiner noted mild intensity sleep disturbance that might mildly reduce energy level, the potential for conflict with co-workers or customers, and moderate intensity of concentration problems.  The examiner described the Veteran's PTSD symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran stated that he and his wife mostly got along well.  He stated that they argue about monthly due to his tendency to be irritable and get loud when frustrated.  The Veteran described a significantly improved level of social interaction, visiting friends in Arizona, going out to eat a couple of times a week with his wife, and visiting his adult children as often as is realistic.  The Veteran stated that he felt close to his neighbors, meets friends at a local care for coffee and conversation several mornings a week, and goes drinking with his friends.  He maintained that he does not socializing in crowded and loud settings around others with whom he is unfamiliar.  The Veteran indicated that he had to discontinue several activities he enjoyed due to physical, rather than psychiatric, limitations.  The examiner concluded that the Veteran did not describe any past pattern of occupational impairment readily attribute to PTSD symptoms per se.  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, and at times poor judgment, which was a reference to the Veteran's poor frustration tolerance producing irritability and occasional angry outbursts during which he says things he later regrets, as well as over-use of alcohol.  The Veteran's memory and concentration was inefficient, but his flow of thought was linear, and he was not suicidal.  He reported 30 minutes of initial insomnia at night.

A November 2015 VA examination also indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran described his relationship with his wife as very good, and reported positive social interactions including an extended trip to Arizona with friends, being an officer in a local veterans' organization, and socializing at restaurants.  He did state he becomes claustrophobic with crowds, and does not like elevators unless someone else is with him.  The examiner described his social functional impairments as mild to moderate.  There were no significant changes in his occupational functional impairment.  His symptoms were depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported moderate functional impairment in mood.  The Veteran described difficulty remembering names, and the examiner described his thinking impairment as normal age-related cognitive decline.  The examiner noted that the Veteran does experience mild functional impairment in thinking due to loss of concentration when thinking of his military experiences.  

The record does not reflect that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The medical record indicates that the Veteran's occupational impairment due to his PTSD is, at worst, moderate, with no indication that he is deficient in that area.  Although he suffered from a period of anhedonia demonstrated in the July 2009 examination, his general functioning throughout the appeal period has included a fairly active social life, including an officer role in a local veterans' organization and regular trips to visit friends, which indicates he would not be deficient in interacting with others in a workplace.  Although the Veteran had difficulty with his family relationships in the past as indicated by his two divorces, he has been in a successful marriage throughout the period on appeal, and he describes his relationship with his wife and adult children as good.  

The record does reflect some impairment of the Veteran's judgment, but it does not rise to the level of deficiency.  The rating schedule describes deficient judgment as impaired impulse control such as unprovoked irritability with periods of violence.  Although the Veteran did report irritability with regrettable consequences, he has consistently denied violence, and there is no indication that the negative consequences of his impaired judgment with regards to alcohol or irritability are comparable to periods of violence.  The Veteran's difficulty with judgment is thus more appropriately described as impaired judgment, which is specifically enumerated as an example of the sort of symptom of occupational and social impairment with reduced reliability and productivity that warrants a 50 percent rating, and is not so severe as to be described as a deficiency in judgment.

Although the Veteran does report difficulty with memory and concentration, which is a level of impairment of thinking, it does not rise to the level of deficiency.  The November 2015 examiner described his memory impairment as normal age-related cognitive decline, and reported that his difficulty with concentration results in only mild functional impairment in thinking.  Therefore, the record does not reflect that his thinking is deficient during the period on appeal.

Although the Veteran's July 2009 VA examination indicated anhedonia and isolation that is arguably the result of deficient mood, the record as a whole indicates more frequent social interaction.  Therefore, the Board cannot find that the Veteran's mood is deficient.  Moreover, even if the Veteran's mood was found to be deficient on the basis of the June 2009 examination, this deficiency alone would not be enough to justify raising the Veteran's rating as it would not indicate deficiencies in most areas.

There is no doubt to be resolved.  The preponderance of the evidence is against raising the evaluation of the Veteran's PTSD above 50 percent.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's GERD or PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the disabilities in question, but the medical evidence reflects that those symptoms are not present.  With regards to GERD, the record does not reflect that the symptoms not specifically listed in the rating criteria are productive of a severe impairment of health, as is required for a higher rating.  Thus, the record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, and there is no need to consider whether the Veteran's disability pictures exhibit other factors such as marked interference with employment and frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service-connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a TDIU has already been granted effective July 13, 2009.  Entitlement to a TDIU prior to July 13, 2009 is discussed below.

TDIU Prior to July 13, 2009

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Prior to July 13, 2009, the Veteran was service-connected for PTSD at 30 percent, hearing loss at 30 percent, tinnitus at 10 percent, GERD at 30 percent, and sexual dysfunction as related to PTSD as noncompensable.  Although the Veteran'
The Veteran did not have any disability rated as 40 percent or more during the time period in question, meaning that the requirements for a schedular TDIU under 38 C.F.R. § 4.16(a) were not met.  Although the Veteran's representative argues that the Veteran's Raynaud's Syndrome, residuals of cold weather injury, and foot disability should be considered, these disabilities were not service-connected until February 2012.  The Board may not consider disabilities that were not service-connected during the period in question, meaning prior to July 13, 2009.

A December 2006 VA examination found that the Veteran's GERD had no significant occupational effects.  A January 2007 examination found that the Veteran's hearing difficulty did impact his occupational activities, but not his usual daily activities.  A January 2007 examination regarding PTSD noted the Veteran worked for 30 years as a long distance truck driver, but that he retired because of back problems.  In the July 2009 psychiatric examination, the Veteran reported that physical, rather than psychiatric, difficulties prevented the Veteran from performing work on his farm, and again referenced the impact of his back disability on truck driving.

A June 2010 letter from the Veteran stated that he was no longer able to attempt to buy cattle at auction between his hearing loss and the stress of not being able to hear, so he has to hire someone else to buy cattle.  The Veteran also discussed physical difficulties resulting from his brother accidentally running him over with a feed truck in November 2008, injuring his knee and ankle, such that it is unsafe for him to be out with his cattle and machinery.  The Veteran hired two men to do this work, which the Veteran reported took most of his profit.  In a February 2013 letter, the Veteran indicated that he did about 40 percent of the farming work in 2005, but was more dependent on others in 2006 and needed to hire others to buy his cattle due to his hearing.  In 2007, he stated that all he could do was ride around to look at the cattle and check fences.  He reported that in 2008, he felt it was not safe for him to be around the cattle or machines.  He felt that the accident in which his brother ran him over occurred because he could not hear the truck.  In 2009 and 2010, his family and hired help did all the work.  

The Veteran reported even more severe effects in a March 2013 letter, stating that from 2005 he has been unable to do any of the farming activities that would make it possible to buy a cow, dehorn a cow, doctor a cow, feed a cow, round-up and take a cow to market.  The Veteran stated that he could not drive himself to the sale barn by himself, or get himself from the sale to the café to get food.  He stated that he was only able to "farm" due to the diligent actions of his family, neighbors, and hired labor, and that his role was primarily signing a note the bank to borrow money to purchase the livestock.  He also asserted that he did not receive any salary or wage between 2009 and 2011.

Retrospective medical opinions were obtained in August and September 2014.  The August 2014 opinion found that the Veteran's hearing loss at that time alone should not have been a barrier to a wide range of employment settings, although it would have caused problems in some settings.  The clinician noted that the Veteran might have trouble working well in very noisy environments, environments that forced him to use non-face-to-face communication equipment, or jobs requiring a great deal of attention to high pitched sounds such as monitoring medical equipment.  The examiner's report considered the difficulties of hearing loss and tinnitus in this assessment.

A September 2014 opinion discussed the previous VA examinations of record, and concluded that the Veteran's erectile dysfunction and GERD did not preclude or limit the Veteran's ability to work during the period from May 2005 to July 2009.  Another September 2014 opinion noted that the determination of the examination in closest temporal proximity to the specified period was that the Veteran's PTSD symptomatology was best defined as "moderate," without total occupational or social impairment.  The VA clinician concluded that the Veteran would be impaired in his work, but would still be able to work and sustain some form of physical or sedentary gainful employment.  The November 2015 medical opinion as to PTSD also discussed the retrospective TDIU issue, and stated that the Veteran is not totally unable to work due to mental issues in isolation.

The Veteran's claim for an extraschedular TDIU was referred to the Director of Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 4.16(b).  A June 2016 Administrative Review found that a review of all the available evidence dated from 2005 to July 12, 2009, does not support the Veteran's contention that his service-connected disabilities prevented gainful employment.  The Director noted that the available medical evidence does not show any surgical procedures or ER visits for any of the Veteran's service-connected disabilities during the time period under review, and that he did not have any intensive outpatient or inpatient treatment for the service-connected disabilities.  The Director also pointed out that the letter from the Veteran's private physician discussed non-service-connected disabilities that are not for consideration by VA, and that multiple VA examination opinions of record do not support the Veteran's contention that he was unable to work.

The Veteran's representative argues that the Veteran's work as a famer was marginal employment because his income was not high enough to be considered substantially gainful.  The Veteran has also asserted that he received no wage or salary.  Although the Veteran may not have received a salary for his efforts, the 
Veteran's April 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, lists his monthly income between 2005 and 2009 as ranging from $2,297.00 to $3,364.32, which would result in an annual income of $27,564.00 to $40,371.84.  The poverty threshold for two people established by the U.S. Department of Commerce, Bureau of the Census, ranged from $12,755 in 2005 to $13,991 in 2009.  United States Census Bureau, Poverty Thresholds, (last accessed March 17, 2017).  https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Therefore, although the Veteran may not have received a formal salary or wage, his income was high enough that he did not meet the requirements for marginal employment under 38 C.F.R. § 4.16(a).  

Marginal employment may be held to exist even when earned annual income exceeds the poverty threshold if the veteran is employed in a protected environment such as a family business or sheltered workshop.  Id.  In this case, the Veteran asserted in a March 2013 letter that he was only able to "farm" vicariously through the diligent actions of his family members, neighbors, and hired labor.  Therefore, it is possible that his farming employment was a protected environment in which the majority of tasks were performed by family members or friends, who accommodated his disabilities more than a typical employer or business partners would.

However, even if the Veteran's farming employment from 2005 is considered marginal, the record does not reflect that the Veteran was unable to obtain or maintain any substantially gainful employment consistent with his education and occupational history due solely to his service-connected disabilities.  VA has obtained multiple medical opinions on the effects of his service-connected disabilities during the period in question, and none of them support a finding that the Veteran was unemployable.  The examiners have concluded that the Veteran's service-connected disabilities did not prevent the Veteran from performing physical or sedentary gainful employment work.  

The Board recognizes that the combined effects of his hearing loss, tinnitus, and PTSD prevented the Veteran from participating in cattle auctions.  However, there is no indication that the Veteran's service-connected disabilities, even in combination, prevent him from performing the physical labor that accompanies farm work, or would prevent him from performing physical work in an interior setting where the possibility of the Veteran being injured by his inability to hear his cattle or an approaching truck would not be a concern.  The Board recognizes that the Veteran faced serious physical limitations, and that he explained that he was unable to perform physical duties on his farm for much of the period in question.  It is possible that the Veteran was generally unable to perform significant physical work in other settings as well.  However, the record does not reflect that these limitations were due to his service-connected disabilities as opposed to his age and non-service-connected disabilities, including disabilities of the back, knee, and ankle.  The Board is prevented from considering the Veteran's age and non-service-connected disabilities in making its determination.  There is no indication in the record that the Veteran's  service-connected disabilities alone caused physical limitations that would have prevented the Veteran from performing manual work consistent with the sort of farm work that he had engaged in previously.  Therefore, the Board cannot find that the Veteran was not unable to obtain or sustain substantially gainful employment consistent with his education and occupational experience prior to July 13, 2009, based solely on his service-connected disabilities, either alone or in combination.  

DEA Benefits Prior to July 13, 2009

The Veteran contends that he is entitled to an effective date prior to July 13, 2009 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2014).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  






The Board found above that an earlier effective date for the grant of entitlement to a TDIU is not warranted prior to July 13, 2009.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than July 13, 2009 for entitlement to DEA benefits is denied.


ORDER

Entitlement to a rating of 30 percent and no higher for GERD is granted.

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU prior to July 13, 2009 is denied.

Entitlement to DEA benefits with an effective date prior to July 13, 2009 is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


